Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 21-40 are pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11054887. Although the claims at issue are not identical, they are not patentably distinct from each other because of the claim correspondence given below (the bold part provides the similarity):

Claim 21 of the pending application
Claim 1 of the patent 
A processing node comprising: one or more clients configured to process tasks; at least one link coupled to a first processing node that is not fully connected; 
A computing system comprising: a plurality of nodes including at least a first node and a second node, each comprising: one or more clients configured to process applications; a plurality of links coupled to one or more other nodes of the plurality of nodes, wherein two or more of the plurality of nodes are not fully connected; 
and a power controller configured to power down the at least one link and the one or more clients in response to: a determination that said one or more clients are idle; and an indication that the first processing node has determined that each client in the first processing node is idle.
and a power controller; and wherein the second node is configured to send an indication to the first node that each client in a first subset of nodes that includes at least two nodes of the plurality of nodes is idle; wherein each node of the plurality of nodes is configured to power down the plurality of links and the one or more clients, in response to the first node of the plurality of nodes determining each client in the plurality of nodes is idle.


For claim 22, claim 1 of the patent mentions the plurality of links. 

For claim 23, claim 1 of the patent mentions that nodes are not fully connected. 

For claim 24, claim 20 of the patent mentions that powering down of the clients and links responsive to power down request and response. 
For claim 25, claim 8 of the patent mentions that a node indicates clients are idle, then the recipient node sends provide indication that the nodes of the recipient nodes are idle 

For claim 26, the claims 1-3 and 13-14 provide the corresponding limitations that a node provides the indication that it’s clients and the subset of node’s clients are idle. 

For claim 27, claim 9 of the corresponding patent mentions that the nodes follow a tree hierarchy. Therefore, nodes are not fully connected. 

For claim 28, claim 1, 13 and 17 of the corresponding patent mentions that the corresponding limitations as explained in the above table. 

For claim 29, claim 1 of the patent mentions the plurality of links. 

For claim 30, claim 1 of the patent mentions that nodes are not fully connected. 

For claim 31, claim 20 of the patent mentions that powering down of the clients and links responsive to power down request and response. 

For claim 32, claim 8 of the patent mentions that a node indicates clients are idle, then the recipient node sends provide indication that the nodes of the recipient nodes are idle 

For claim 33, the claims 1-3 and 13-14 provide the corresponding limitations that a node provides the indication that it’s clients and the subset of node’s clients are idle. 

For claim 34, claim 9 of the corresponding patent mentions that the nodes follow a tree hierarchy. Therefore, nodes are not fully connected. 

For claim 35, claim 1, 13 and 17 of the corresponding patent mentions that the corresponding limitations as explained in the above table. 

For claim 36, claim 1 of the patent mentions the plurality of links. 

For claim 37, claim 1 of the patent mentions that nodes are not fully connected. 

For claim 38, claim 20 of the patent mentions that powering down of the clients and links responsive to power down request and response. 

For claim 39, claim 8 of the patent mentions that a node indicates clients are idle, then the recipient node sends provide indication that the nodes of the recipient nodes are idle 

For claim 40, the claims 1-3 and 13-14 provide the corresponding limitations that a node provides the indication that it’s clients and the subset of node’s clients are idle. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 21-23, 25, 28-30, 32, 35-37, 39 s/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Garg et al (US Patent Application Publication 20180129269).

For claim 21, Garg teaches the following limitations: A processing node (Host node in Fig 2) comprising: one or more clients configured to process tasks (CPUs in the host in Fig 1 are clients); at least one link (PCIe link 206 in Fig 1) coupled to a first processing node (222A in Fig 2 is the first processing node) that is not fully connected (212 sits between 202 and 222A in Fig 2; so host is not fully connected with 222A); and a power controller ([0015] mention that host controller can exert power control; thus there is a power controller in the host) configured to power down the at least one link ([0140]; [0156] – host control the power of PCIe link; [0162] host puts the PCIe link to sleep; [0140] mentions about powering down the PCIe link) and the one or more clients ([0163] – host puts itself into sleep; sleep mode includes the power down mode too [0152]-[0153]) in response to (Fig 6 mentions that host enters sleep in step 606 including the PCIe link): a determination that said one or more clients are idle (sleep_wait state in Fig 4 step 414 for host; the sleep_wait state mentioned in [0130]; the sleep_wait state for host is symmetric with the sleep_wait state for peripheral subsystem; the sleep_wait state 404 for the peripheral subsystem is quiescent; therefore host processors are quiescent during sleep_wait state) and an indication that the first processing node has determined that each client in the first processing node is idle ([0125]; peripheral subsystem is quiescent; [0126]-[0127]; [0161] subsystem may transition to sleep mode; thus the host transitioning to sleep in step 606 is in response to sleep_wait 414 of host and sleep_wait 404 of peripheral subsystem; [0130]-[0131] mention that host enters sleep_wait state, sends host_enter_sleep_message to peripheral processor, peripheral suspends the state machine and sends sleep_message completion and host transfers to sleep mode).

For claim 22, PCIe link is a bus and therefore the link is a combination of the plurality of links ([0104]; [0007]). 214A, 214B and 214C each is processing nodes coupled to the PCIe link, which are not fully connected. 

For claim 23, PCIe link is a bus and therefore the link is a combination of the plurality of links ([0104]; [0007]). 214A, 214B and 214C each is processing nodes coupled to the PCIe link, which are not fully connected. 

For claim 25, each subsystem assessed whether it should sleep ([0161]) and the host receives the notification that the various subsystems that the peripheral processor is idle ([0125]-[0126]; [0131]-[0131]). 

For claim 28, Garg teaches the following limitations: A method, comprising: processing tasks by one or more clients of a first processing node (CPUs in the host in Fig 1 are clients); transferring requests and responses by a plurality of links of the processing node (PCIe link 206 in Fig 1; PCIe link is a bus and therefore the link is a combination of the plurality of links; [0104]; [0007]), wherein: the plurality of links is coupled to one or more other nodes of a plurality of nodes (222A in Fig 2 is the other processing node); and one or more of the plurality of nodes are not fully connected (212 sits between 202 and 222A in Fig 2; so host is not fully connected with 222A); powering down, by a power controller of the first processing node ([0015] mention that host controller can exert power control; thus there is a power controller in the host), at least one link ([0140]; [0156] – host control the power of PCIe link; [0162] host puts the PCIe link to sleep; [0140] mentions about powering down the PCIe link) and the one or more clients of the first processing node  ([0163] – host puts itself into sleep; sleep mode includes the power down mode too [0152]-[0153]), in response to  (Fig 6 mentions that host enters sleep in step 606 including the PCIe link): determining that the one or more clients of the first processing node are idle (sleep_wait state in Fig 4 step 414 for host; the sleep_wait state mentioned in [0130]; the sleep_wait state for host is symmetric with the sleep_wait state for peripheral subsystem; the sleep_wait state 404 for the peripheral subsystem is quiescent; therefore host processors are quiescent during sleep_wait state); and receiving a first indication specifying that a second processing node (222A in Fig 2) has determined that each client in the second processing node is idle ([0125]; peripheral subsystem is quiescent; [0126]-[0127]; [0161] subsystem may transition to sleep mode; thus the host transitioning to sleep in step 606 is in response to sleep_wait 414 of host and sleep_wait 404 of peripheral subsystem; [0130]-[0131] mention that host enters sleep_wait state, sends host_enter_sleep_message to peripheral processor, peripheral suspends the state machine and sends sleep_message completion and host transfers to sleep mode), wherein the second processing node is not fully connected (212 sits between 202 and 222A in Fig 2; so host is not fully connected with 222A).

For claim 29, Garg teaches transferring requests and responses by a plurality of links of the processing node (PCIe link 206 in Fig 1; PCIe link is a bus and therefore the link is a combination of the plurality of links; [0104]; [0007]). 

For claim 30, Garg’s subsystems 214 are the plurality of nodes and are not fully connected with host as EP sits between each subsystem and host (Fig 2). 

For claim 32, each subsystem assessed whether it should sleep ([0161]) and the host receives the notification that the various subsystems that the peripheral processor is idle ([0125]-[0126]; [0131]-[0131]). 

For claim 35, Garg teaches the following limitations: A computing system comprising: a first processing node (Host node in Fig 2); and a second processing node (222A in Fig 2 is the second processing node) that is not fully connected (212 sits between 202 and 222A in Fig 2; so host is not fully connected with 222A); wherein each of the first processing node and the second processing node comprises: one or more clients configured to process tasks (Fig 2; 202 and 214s have CPUs for processing tasks); and at least one link (host has PCIe link 206 and subsystem 214 has its own link connected to various other systems); and wherein the first processing node is configured to power down ([0015] mention that host controller can exert power control; thus there is a power controller in the host) the at least one link ([0140]; [0156] – host control the power of PCIe link; [0162] host puts the PCIe link to sleep; [0140] mentions about powering down the PCIe link) and the one or more clients of the first processing node ([0163] – host puts itself into sleep; sleep mode includes the power down mode too [0152]-[0153]), in response to: a determination that the one or more clients of the first processing node are idle (sleep_wait state in Fig 4 step 414 for host; the sleep_wait state mentioned in [0130]; the sleep_wait state for host is symmetric with the sleep_wait state for peripheral subsystem; the sleep_wait state 404 for the peripheral subsystem is quiescent; therefore host processors are quiescent during sleep_wait state); and receipt of a first indication specifying that the second processing node has determined that the one or more clients of the second processing node are idle ([0125]; peripheral subsystem is quiescent; [0126]-[0127]; [0161] subsystem may transition to sleep mode; thus the host transitioning to sleep in step 606 is in response to sleep_wait 414 of host and sleep_wait 404 of peripheral subsystem; [0130]-[0131] mention that host enters sleep_wait state, sends host_enter_sleep_message to peripheral processor, peripheral suspends the state machine and sends sleep_message completion and host transfers to sleep mode).

For claim 36, Garg teaches transferring requests and responses by a plurality of links of the processing node (PCIe link 206 in Fig 1; PCIe link is a bus and therefore the link is a combination of the plurality of links; [0104]; [0007]). 

For claim 37, Garg’s subsystems 214 are the plurality of nodes and are not fully connected with host as EP sits between each subsystem and host (Fig 2). 

For claim 39, each subsystem assessed whether it should sleep ([0161]) and the host receives the notification that the various subsystems that the peripheral processor is idle ([0125]-[0126]; [0131]-[0131]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 24, 26-27, 31, 33-34, 38, 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garg et al (US Patent Application Publication 20180129269), in view of Zhu (US Patent Application Publication 20170353926; cited in IDS)

For claim 24, Garg teaches, wherein the power controller is further configured to power down the plurality of links ([0140]; [0156] – host control the power of PCIe link; [0162] host puts the PCIe link to sleep; [0140] mentions about powering down the PCIe link) and said one or more clients  ([0163] – host puts itself into sleep; sleep mode includes the power down mode too [0152]-[0153]) responsive to transferring on a power down request and a power down response (power down request and response are mentioned [0125]-[0126]; [0130]-[0131]; as mentioned earlier sleep mode includes power down [0152]-[0153]).  However, Garg does not explicitly mention that transferring the power down request/response on each link of plurality of links. Zhu teaches transferring power saving message on plurality of links ([0098]; [0146] and [0153] mention that power save message is sent to plural save; the slaves are connected via different link as shown in Fig 2). 

It would have been obvious for one ordinary skill in the art before the effective filing date to combine the teachings of Garg and Zhu to send the power down request and response to each link of the plurality of links, since all slave devices are not connected to same link. There are situations where plurality of links are connected to plural slave devices as shown in Fig 1 of Garg. The plural links provide flexibility in a system that multiple slave devices in multiple locations are connected to system. 

For claim 26, Garg teaches that the host receives indication from all peripheral subsystems ([0124]-[0125]; [0130]-[0131] and [0161]). However, Garg does not explicitly mention that indication specifies a subset is idle. Zhu teaches sequential propagation of idle messages from slave nodes ([0151] and [0181]), which includes indication that the nodes in the sub-link is idle. 

It would have been obvious for one ordinary skill in the art before the effective filing date to combine the teachings of Garg and Zhu to send the indication specifying that the connected nodes are idle, since all slave devices may not be connected directly to host device. There are situations where slave devices are in sequential connection as shown in Zhu Fig 2. In such a case, the indication need to include that the subset is idle so that host can disable the branch of a system. 

For claim 27, Garg’s subsystems are not fully connected as EP sits between each subsystem and host (Fig 2). 

For claim 31, Garg teaches, wherein the power controller is further configured to power down the plurality of links ([0140]; [0156] – host control the power of PCIe link; [0162] host puts the PCIe link to sleep; [0140] mentions about powering down the PCIe link) and said one or more clients  ([0163] – host puts itself into sleep; sleep mode includes the power down mode too [0152]-[0153]) responsive to transferring on a power down request and a power down response (power down request and response are mentioned [0125]-[0126]; [0130]-[0131]; as mentioned earlier sleep mode includes power down [0152]-[0153]).  However, Garg does not explicitly mention that transferring the power down request/response on each link of plurality of links. Zhu teaches transferring power saving message on plurality of links ([0098]; [0146] and [0153] mention that power save message is sent to plural save; the slaves are connected via different link as shown in Fig 2). 

It would have been obvious for one ordinary skill in the art before the effective filing date to combine the teachings of Garg and Zhu to send the power down request and response to each link of the plurality of links, since all slave devices are not connected to same link. There are situations where plurality of links are connected to plural slave devices as shown in Fig 1 of Garg. The plural links provide flexibility in a system that multiple slave devices in multiple locations are connected to system. 

For claim 33, Garg teaches that the host receives indication from all peripheral subsystems ([0124]-[0125]; [0130]-[0131] and [0161]). However, Garg does not explicitly mention that indication specifies a subset is idle. Zhu teaches sequential propagation of idle messages from slave nodes ([0151] and [0181]), which includes indication that the nodes in the sub-link is idle. 

It would have been obvious for one ordinary skill in the art before the effective filing date to combine the teachings of Garg and Zhu to send the indication specifying that the connected nodes are idle, since all slave devices may not be connected directly to host device. There are situations where slave devices are in sequential connection as shown in Zhu Fig 2. In such a case, the indication need to include that the subset is idle so that host can disable the branch of a system. 

For claim 34, Garg’s subsystems are not fully connected as EP sits between each subsystem and host (Fig 2). Zhu’s system is also not fully connected (Fig 1).

For claim 38, Garg teaches, wherein the power controller is further configured to power down the plurality of links ([0140]; [0156] – host control the power of PCIe link; [0162] host puts the PCIe link to sleep; [0140] mentions about powering down the PCIe link) and said one or more clients  ([0163] – host puts itself into sleep; sleep mode includes the power down mode too [0152]-[0153]) responsive to transferring on a power down request and a power down response (power down request and response are mentioned [0125]-[0126]; [0130]-[0131]; as mentioned earlier sleep mode includes power down [0152]-[0153]).  However, Garg does not explicitly mention that transferring the power down request/response on each link of plurality of links. Zhu teaches transferring power saving message on plurality of links ([0098]; [0146] and [0153] mention that power save message is sent to plural save; the slaves are connected via different link as shown in Fig 2). 

It would have been obvious for one ordinary skill in the art before the effective filing date to combine the teachings of Garg and Zhu to send the power down request and response to each link of the plurality of links, since all slave devices are not connected to same link. There are situations where plurality of links are connected to plural slave devices as shown in Fig 1 of Garg. The plural links provide flexibility in a system that multiple slave devices in multiple locations are connected to system. 

For claim 40, Garg teaches that the host receives indication from all peripheral subsystems ([0124]-[0125]; [0130]-[0131] and [0161]). However, Garg does not explicitly mention that indication specifies a subset is idle. Zhu teaches sequential propagation of idle messages from slave nodes ([0151] and [0181]), which includes indication that the nodes in the sub-link is idle. 

It would have been obvious for one ordinary skill in the art before the effective filing date to combine the teachings of Garg and Zhu to send the indication specifying that the connected nodes are idle, since all slave devices may not be connected directly to host device. There are situations where slave devices are in sequential connection as shown in Zhu Fig 2. In such a case, the indication need to include that the subset is idle so that host can disable the branch of a system. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA RAHMAN whose telephone number is (571)272-8159. The examiner can normally be reached Monday - Friday 10 AM - 7 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA RAHMAN/Primary Examiner, Art Unit 2186